DETAILED ACTION

The amendment filed on April 18, 2022 has been entered. The indicated allowability of claims 16 and 25 is withdrawn in view of the newly applied reference(s) to German Publication 2 026 509. Rejections based on the newly applied reference(s) follow. Because the new ground(s) of rejection applied to these claims was not necessitated by applicant’s amendment, this Office action is being made nonfinal.

Claim Objections
Claim 27 is objected to because of the following informalities:
In claim 27, line 1, the “w” before “wherein” appears to be inadvertent and should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not appear to provide support or sufficient support for the recitation “wherein at least one tooth of the teeth has a first part and a second part, the second part extending from the first part toward a tip of the at least one tooth, wherein the first part has a rectangular cross section” as now set forth in new claim 28, lines 11-13 in combination with the subject matter set forth in new claim 29.
Specifically, as best understood, support appears to be provided for at least one tooth (e.g., 38) having a first part (e.g., 80) and a second part (e.g., 104), the second part extending from the first part (e.g., 80) toward a tip (e.g., 66) as shown in Fig. 9, wherein the first part (e.g., 80) has a rectangular cross section (e.g., 108 as shown, for example, in Figs. 11, 13). However, there appears to be no support or insufficient support for the specific cross section shape of this second part (e.g. 104) being one of a triangular shape, a trapezoid shape, or a half-elliptical shape as set forth in new claim 29. Rather, support is provided for the leg (e.g., 82) being one of a triangular shape (e.g., Fig. 17), a trapezoid shape (e.g., Figs. 14-16), or a half-elliptical shape (e.g., Fig. 18).

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 19, line 3, the recitation “the triangular shape” lacks antecedent basis.
In claim 20, lines 1-2, the recitation “the triangular shape” lacks antecedent basis.
In claim 27, lines 1-2, the recitation “wherein the first leg … rectangular shape” is vague and indefinite as to how the invention is being further defined, particularly since the subject recitation is redundant or substantially redundant with respect to the last of claim 1 from which this claim depends.

Claim Rejections - 35 USC § 112(d)/4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, the subject matter of claim 27 is the same or substantially the same as that included in claim 1 from which it depends, specifically at the end of claim 1. Thus, claim 27 appears fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 16, 25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by German Publication 2026509 (hereafter “GP ‘509”).
Regarding claims 1, 6, and 27, GP ‘509 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a first wall portion (e.g., the upper portion of 1, which includes the portion contacted by the lead line of 5 and to the left thereof as viewed in Figs. 1 and 6) arranged at a top side of the stationary blade, the top side being an outer side of the stationary blade to serve as a skin facing wall when in operation;
a second wall portion (e.g., the lower portion of 1, which includes the portion contacted by the lead line of 5’ and to the left thereof as viewed in Figs. 1 and 6) at a bottom side of the stationary blade opposite the top side, the second wall portion being at least partially offset from the first wall portion such that the first wall portion and the second wall portion define therebetween a guide slot (e.g., in which 6 is disposed as viewed in Figs.1 and 6) for receiving a movable cutter blade; and
at least one toothed leading edge (e.g., as shown in Figs. 7 and 8) jointly formed by the first wall portion and the second wall portion (e.g., as shown in Figs. 1 and 6) and including teeth,
wherein at least one tooth of the teeth has a first leg (e.g., the portion contacted by the lead line of 5 and to the left thereof as viewed in Figs. 1 and 6) defined by the first wall portion and a second leg (e.g., the portion contacted by the lead line of 5’ and to the left thereof as viewed in Figs. 1 and 6) defined by the second wall portion, and
wherein the first leg has a cross section having a rectangular shape (e.g., as shown in Figs. 2 and 7);
[claim 6] wherein at least one of the first wall portion and the second wall portion comprises cutting edges for cooperating with corresponding cutting edges of a cutter blade, when in operation (e.g., as disclosed);
[claim 27] w wherein the first leg has a cross section having rectangular shape (e.g., as described above for claim 1).
Regarding claims 16 and 25, GP ‘509 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a first wall portion (e.g., the upper portion of 1, which includes the portion contacted by the lead line of 5 and to the left thereof as viewed in Figs. 1 and 6) arranged at a top side of the stationary blade, the top side being an outer side of the stationary blade to serve as a skin facing wall during use;
a second wall portion (e.g., the lower portion of 1, which includes the portion contacted by the lead line of 5’ and to the left thereof as viewed in Figs. 1 and 6) at a bottom side of the stationary blade opposite the top side, the second wall portion being at least partially offset from the first wall portion such that the first wall portion and the second wall portion define therebetween a guide slot (e.g., in which 6 is disposed as viewed in Figs.1 and 6) for receiving a movable cutter blade; and
at least one toothed leading edge (e.g., as shown in Figs. 7 and 8) jointly formed by the first wall portion and the second wall portion (e.g., as shown in Figs. 1 and 6) and including teeth,
wherein at least one tooth of the teeth has a first leg (e.g., the portion contacted by the lead line of 5 and to the left thereof as viewed in Figs. 1 and 6) defined by the first wall portion and a second leg (e.g., the portion contacted by the lead line of 5’ and to the left thereof as viewed in Figs. 1 and 6) defined by the second wall portion,
wherein the first wall portion and the second wall portion are connected at a frontal end of the at least one toothed leading edge (e.g., as shown in Figs. 1 and 6), thereby forming tips of the teeth including a tip of the at least one tooth, and
wherein the first leg has a rectangular profile (e.g., as shown in Figs. 2 and 7);
[claim 25] wherein the second leg of the at least one tooth has a cross section having one of a rectangular shape (e.g., as shown in Figs. 2 and 7) and a tapered shape.
Regarding claim 28, GP ‘509 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a first wall portion (e.g., the upper portion of 1, which includes the portion contacted by the lead line of 5 and to the left thereof as viewed in Figs. 1 and 6) arranged at a top side of the stationary blade, the top side being an outer side of the stationary blade to serve as a skin facing wall during use;
a second wall portion (e.g., the lower portion of 1, which includes the portion contacted by the lead line of 5’ and to the left thereof as viewed in Figs. 1 and 6) at a bottom side of the stationary blade opposite the top side, the second wall portion being at least partially offset from the first wall portion such that the first wall portion and the second wall portion define therebetween a guide slot (e.g., in which 6 is disposed as viewed in Figs.1 and 6) for receiving a movable cutter blade; and
at least one toothed leading edge (e.g., as shown in Figs. 7 and 8) jointly formed by the first wall portion and the second wall portion and including teeth,
wherein at least one tooth of the teeth has a first part (e.g., the portion to the left of the area contacted by the lead line of 5 or 5’ as viewed in Figs. 1 and 6) and a second part (e.g., the portion to the right of the area contacted by the lead line of 5 or 5’ as viewed in Figs. 1 and 6), the second part extending from the first part toward a tip (e.g., the rightmost portion of the tooth as viewed in Figs. 1 and 6, particularly the portion to the right of the area contacted by the lead line of 5” as viewed in Fig. 1 and the same portion as viewed in Fig. 6) of the at least one tooth,
wherein the first part has a rectangular cross section (e.g., as shown in Figs. 2 and 7).

Claims Not Rejected Over Prior Art
Claim 29 is considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including those discussed in the corresponding rejection under 35 USC 112(a)/1st paragraph above. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.


Allowable Subject Matter
Claims 17-18 are allowable over the prior art of record.
Claims 4, 23, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
September 10, 2022